        Case 9:15-cr-00019-DLC Document 73 Filed 10/14/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION




 UNITED STATES OF AMERICA,
                                               CR 15–19–M–DLC
                     Plaintiff,

       vs.                                      ORDER

 JULIE ANNE LAMBERSON,

                     Defendant.

      Before the Court is the Government’s Unopposed Motion for Government

Counsel to Appear by Phone for Hearing. (Doc. 72.)

      IT IS ORDERED that Motion (Doc. 72) is GRANTED. Counsel for the

Government may appear at the upcoming revocation hearing by telephone.

      DATED this 14th day of October, 2020.
